Citation Nr: 0608761	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  04-32 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity.

2.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity.

3.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity.

4.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.




REPRESENTATION

Veteran represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from August 1970 to March 
1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the RO, by which the 
RO denied entitlement to the benefits enumerated above.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection for peripheral neuropathy of 
the right upper extremity, left upper extremity, right lower 
extremity, and left lower extremity, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As these questions are involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

In January 2005, relevant medical examination from S.E. 
Smedlund, M.D. was received.  This evidence, however, has not 
yet been considered by the RO/AMC, and a waiver of such 
consideration has not been received.  Thus, the AMC/RO must 
consider this newly received evidence and take any necessary 
action indicated upon review of this evidence.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
for service connection for peripheral 
neuropathy of the right upper extremity, 
left upper extremity, right lower 
extremity, and left lower extremity as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  Upon review of the additional 
evidence received and the undertaking 
of any additional development 
indicated, the AMC should readjudicate 
the claims.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case.  It 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

